Subsequently, upon petition for rehearing, the following additional opinion was filed: Cartwright, J.: A petition for rehearing has been presented, in which counsel for the city of Chicago rely upon several decisions concerning the right to revoke a common law dedication after acceptance. It appears from the petition that the distinction between a statutory dedication and a dedication at common law is not well understood. The power of the owner of lands to make a dedication by means of a plat is conferred and the power regulated by chapter 109 of the Revised Statutes, which also authorizes the vacation by the owner at any time before the sale of any lot, or by the owner of all the lots, or a vacation of any part of the plat, subject to the conditions and limitations therein prescribed. The statute has no concern with, and does not purport to deal with, dedications which are effective by virtue of the common law. Such a dedication is complete when the owner has manifested an intention to make a dedication and his offer has been accepted by the public authorities, and after it is so completed it cannot be revoked by the owner of the lands without the consent of such authorities. The law in that regard has been settled by the various decisions cited by counsel in the petition. In Proctor v. Town of Lewistown, 25 Ill. 139, when the owner fenced his land he left out a strip of the width convenient for a road, and the court said: “If at the time he fenced out this strip of land he designed it for a road for the use of the public and the dedication was accepted by the public before his retraction, he could not subsequently change his purpose and resume the grant.” In Moffett v. South Park Comrs. 138 Ill. 620, the question was whether William B. Eagan had made a dedication, in' 1855, at common law, by building a fence some distance north of the south line of his land. The court said that if he did make the dedication “and the public accepted it, neither he nor subsequent owners claiming under him can repudiate his acts and regain possession of the land.” In Fairbury Agricultural Board v. Holly, 169 Ill. 9, an addition to the town of Fairbury was laid out and there was no street or alley on the plat connecting the south ends of several streets. The owner afterward declared his intention to lay out an alley at that place and measured off twenty feet in width for that purpose the entire length of the addition and set stakes to mark the south line. It was held that by his declarations and acts he dedicated the strip of land to public use and that the dedication was accepted. The rule in such cases was again stated, as follows: “Whenever there is an intention to dedicate, and acts of dedication by the owner and acceptance by the public, the public easement becomes perfect and the dedication irrevocable.” The question whether a dedication has been made at common law is purely one of intention, and a dedication may be established in any way by which the intention of the dedicator is clearly shown. Before acceptance by the public his offer may be withdrawn, and the withdrawal may be proved in the same manner as the offer to dedicate. The case of a statutory dedication is quite different. The acknowledgment and recording of the plat operate, upon acceptance by the public, as a conveyance in fee simple of such portions of the premises as are marked or noted on the plat as donated or granted to the public, and the statute provides a particular method of vacating the plat, or a portion of it, which shall divest all public rights in the streets, alleys and public grounds and all dedications laid out or described in the plat or the portion vacated. As the statute prescribes the • manner in which such a plat, or a portion of it, may be vacated, a vacation cannot be made in any other manner, which was fully recognized in the case of Kimball v. City of Chicago, 253 Ill. 105, relating to the alley in question in this case. The appellants had fenced in with their lots the strip of land, and there was a controversy as to whether there had been a statutory or common law dedication. If the dedication was at common law the offer to dedicate could not be withdrawn in any manner after acceptance, but it was not held that a portion of the plat might not be vacated in the manner prescribed by the statute if there had been a statutory dedication. On that question the court said: “If the plat was a statutory plat the offer could only be withdrawn by a vacation of the plat under the statute, but if it was a- common law plat the offer of dedication might be otherwise withdrawn before acceptance.” If there had been an acceptance there could not, in either case, be a vacation nor withdrawal by fencing in the strip. In Town of Lake View v. LeBahn, 120 Ill. 92, there was a plat made in 1871, and in 1873 the owner fenced in the strip of thirty-three feet in controversy in the case. Counsel contended that there was no acceptance prior to the time when the strip was enclosed with a fence, and that acceptance by the public was necessary prior to the withdrawal of the offer of dedication. The court said: “However this may be in the case of an ordinary common law dedication, we cannot recognize the doctrine as applying where there has been a statutory dedication. In such case the statute says the plat shall be deemed a sufficient conveyance to vest the fee simple in the streets in the municipality, and we do not admit any power of withdrawing the dedication.” That was far from saying that while the owner could not withdraw his offer, before acceptance, by obstructing the strip with a fence, he could not vacate the plat, or a part of it, in the manner provided by the statute, before acceptance. Counsel make no such claim but concede that there might be a vacation before acceptance, and no intention to construe, in that decision, the law relating to the vacation of plats or the time of vacation can be attributed to the court. The petition is denied. Rehearing denied.